          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 1 of 29




 1

 2

 3

 4

 5

 6

 7
                          IN THE UNITED STATES DISTRICT COURT
 8                      FOR THE WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9

10   KRISTINA CHETWOOD, and SANDRA                      NO. ____________________
11   CASTELLON-GONZALEZ, individually,
     and on behalf of others similarly situated,
12                                                      COMPLAINT – CLASS/COLLECTIVE
                                                        ACTION
13                                 Plaintiffs,
                                                        JURY TRIAL DEMANDED
14                     v.
15
     T- MOBILE USA, INC.
16

17                                 Defendant.

18          Plaintiffs Kristina Chetwood and Sandra Castellon-Gonzalez, individually and on
19   behalf of all others similarly situated, by and through their attorneys, hereby brings this
20
     Class/Collective Action Complaint against Defendant T-Mobile USA, Inc., and states as
21
     follows:
22
                                          INTRODUCTION
23

24          1.      This is a collective and class action brought pursuant to 29 U.S.C. § 216(b)

25   and Fed. R. Civ. P. 23 by Plaintiffs Kristina Chetwood and Plaintiff Sandra Castellon-

26   Gonzalez (hereinafter referred to as “Plaintiffs”), individually and on behalf of all similarly


     COMPLAINT – CLASS/COLLECTIVE                         SCHROETER GOLDMARK & BENDER
                                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 1                                                   Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 2 of 29




 1   situated persons employed by Defendant T-Mobile USA, Inc. (hereinafter referred to as

 2   “Defendant”), arising from Defendant’s willful violations of the Fair Labor Standards Act
 3
     (“FLSA”), 29 U.S.C. § 201, et seq.; and the Kansas Wage Payment Act (“KWPA”), K.S.A. §
 4
     44-313, et seq.
 5
            2.         Defendant T-Mobile USA, Inc. refers to itself as a “mobile-solutions
 6
     provider” who offers the “best-in-class business customer satisfaction and innovative
 7

 8   products – all supported by America’s fastest, most-advanced network.” See https://www.t-

 9   mobile.com/business (last visited on 2/22/19).   Among other things, they offer “very small,
10   small/medium, and large enterprise wireless service.” Id. Additionally, T-Mobile provides
11
     every day consumers with wireless voice, messaging, and data services. According to annual
12
     reports, Defendant operates the third largest wireless network in the United States, with over
13
     65.5 million customers and annual revenues of over $32 billion.
14

15          3.         Defendant is headquartered in Bellevue, Washington.

16          4.         In order to service their customers, Defendant employs hourly customer

17   service representatives at brick-and-mortar call centers throughout the country, internally
18   referred to by Defendant as: Customer Service Associate Experts; Customer Service Experts;
19
     or Senior Customer Service Experts (hereinafter referred to collectively as “CSRs”).
20
            5.         As evidenced by the position descriptions on Defendant’s website, the CSRs
21
     all perform essentially the same tasks, regardless of which call center they are employed in,
22

23   and the difference in title primarily reflects the tenure of the CSR. All CSRs are paid on an

24   hourly basis, plus commissions, incentives, or other non-discretionary bonuses related to the

25   CSR’s job performance.
26
            6.         Defendant employed each of the Plaintiffs as CSRs during the past three (3)


     COMPLAINT – CLASS/COLLECTIVE                          SCHROETER GOLDMARK & BENDER
                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 2                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 3 of 29




 1   years at their brick-and-mortar call center in Wichita, Kansas.                     Additionally, Plaintiff

 2   Chetwood also works at Defendant’s brick-and-mortar call center in Mission, Texas where
 3
     all practices and procedures material to this lawsuit are the same.
 4
            7.      Defendant requires their CSRs to work a set, full-time schedule. However,
 5
     Defendant did not begin compensating CSRs until they have started up their computers and
 6
     logged into all of the necessary computer applications. This policy results in CSRs not being
 7

 8   paid for all time worked and for all of their overtime compensation in violation of the FLSA

 9   and the KWPA.
10          8.      Defendant’s CSRs use multiple computer programs, software programs,
11
     servers, and applications in the course of performing their responsibilities at the call centers.
12
     These programs, servers, and applications are an integral and important part of their work as
13
     they cannot perform their job without them.
14

15          9.      Defendant’s CSRs working onsite at the call centers perform the same basic

16   job duties and are required to use the same computer programs, software programs, servers,

17   and applications.
18          10.     In addition to the off-the-clock work discussed herein, Defendant also failed
19
     to include commissions and other incentives received in the calculation of CSRs’ overtime
20
     rates, in violation of the FLSA, KWPA, and other state labor laws.
21
            11.     Defendant’s CSRs’ jobs described herein are non-exempt positions.
22

23          12.     The U.S. Department of Labor recognizes that call center jobs, like those held

24   by Defendant’s CSRs, are homogenous and it issued Fact Sheet #64 in July 2008 to alert call

25   center employees to some of the abuses which are prevalent in the industry. One of those
26
     abuses, which is occurring in this case, is an employer’s refusal to pay for work “from the


     COMPLAINT – CLASS/COLLECTIVE                          SCHROETER GOLDMARK & BENDER
                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 3                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 4 of 29




 1   beginning of the first principal activity of the workday to the end of the last principal activity

 2   of the workday.” Fact Sheet #64 at p. 2.
 3
             13.    In order to perform their jobs, Plaintiffs were required to start-up and log-in to
 4
     various computer programs, software programs, servers, and applications in order to access
 5
     information and software. The start-up/log-in process took substantial time on a daily basis
 6
     with said time ranging from seven (7) to thirteen (13) minutes per day, but extending even
 7

 8   longer on days when Plaintiff and other CSRs experienced technical issues related to

 9   Defendant’s computers, software or programs.
10           14.    Plaintiffs were not actually “clocked in” for their shift until after the computer
11
     start-up/log-in process was complete and they logged into the applicable programs, software,
12
     servers, and applications, meaning that Plaintiffs and other CSRs worked at least seven (7) to
13
     thirteen (13) minutes each per shift that they were never compensated for. This off-the-clock
14

15   time that Defendant’s CSRs spent starting up and logging into each session directly

16   benefitted Defendant and this process was an essential part of their job responsibilities as

17   CSRs.
18           15.    Defendant provides their CSRs with one unpaid 30-minute lunch break per
19
     shift. Defendant’s Employee Handbook requires CSRs to clock-in and out of the time
20
     keeping system for all lunch breaks.
21
             16.    Defendant, however, requires its CSRs to perform off-the-clock, unpaid work
22

23   functions during the unpaid lunch breaks including, but not limited to: logging into and out of

24   Defendant’s computer programs, software programs, servers, and applications. On an

25   average shift, Plaintiffs and other CSRs perform three (3) to four (4) minutes of off-the-
26
     clock, mid-shift, unpaid, work during their lunch breaks.


     COMPLAINT – CLASS/COLLECTIVE                           SCHROETER GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 4                                                     Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 5 of 29




 1          17.     Between the pre-shift start-up/log-in process and the log-in/off during lunch

 2   period time, Defendant failed to pay Plaintiffs an amount equal to at least ten (10) to
 3
     seventeen (17) minutes of compensable time per shift. Additionally, Defendant failed to
 4
     compensate Plaintiffs for other off-the-clock time spent performing work duties during their
 5
     lunch breaks, such as answering questions of supervisors and assisting other team members.
 6
            18.     The Department of Labor’s Fact Sheet #64 specifically condemns an
 7

 8   employer’s non-payment of an employee’s necessary pre-shift and post-shift activities: “An

 9   example of the first principal activity of the day for agents/specialists/representatives
10   working in call centers includes starting the computer to download work instructions,
11
     computer applications and work-related emails.” Additionally, the FLSA requires that “[a]
12
     daily or weekly record of all hours worked, including time spent in pre-shift and post-shift
13
     job-related activities must be kept.” Id.
14

15          19.     Defendant knew or could have easily determined how long it took for the

16   CSRs working at the call centers to complete the pre-shift start-up/log-in process, and the

17   lunch break work duties, and Defendant could have properly compensated Plaintiffs and
18   other CSRs for the work they performed, but did not.
19
            20.     Plaintiffs bring this action on behalf of themselves and all other similarly
20
     situated hourly CSRs who worked for Defendant at any call center in the United States, to
21
     obtain declaratory relief and recover unpaid wages and overtime, liquidated damages,
22

23   penalties, fees and costs, pre- and post-judgment interest, and any other remedies to which

24   they may be entitled.

25          ///
26
            ///


     COMPLAINT – CLASS/COLLECTIVE                       SCHROETER GOLDMARK & BENDER
                                                         500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 5                                                  Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 6 of 29




 1                                  JURISDICTION AND VENUE

 2           21.      This Court has subject-matter jurisdiction over Plaintiffs’ FLSA claim
 3
     pursuant to 28 U.S.C. § 1331 because Plaintiffs’ claim raises a federal question under 29
 4
     U.S.C. § 201, et seq.
 5
             22.      Additionally, this Court has jurisdiction over Plaintiffs’ collective action
 6
     FLSA claim pursuant to 29 U.S.C. § 216(b), which provides that suit under the FLSA “may
 7

 8   be maintained against any employer . . . in any Federal or State court of competent

 9   jurisdiction.”
10           23.      Defendant’s annual sales exceed $500,000 and Defendant has more than two
11
     employees, so the FLSA applies in this case on an enterprise basis. Defendant’s CSRs
12
     engage in interstate commerce and therefore they are also covered by the FLSA on an
13
     individual basis.
14

15           24.      This Court has supplemental jurisdiction over Plaintiff’s state law claim

16   pursuant to 28 U.S.C. § 1367 because it arises under the same facts as their federal claims.

17           25.      This Court has personal jurisdiction over Defendant because Defendant’s
18   headquarters are in this district and Defendant resides in this district.
19
             26.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c)
20
     because Defendant resides in this district, and a substantial portion of the decisions and
21
     policy-making that give rise to the Plaintiffs’ claims occurred in this district.
22

23                                               PARTIES

24           27.      Plaintiff Christina Chetwood is a resident of Mission, Texas and was

25   employed by Defendant first as an hourly CSR at the Defendant’s call center in Wichita,
26
     Kansas, then was subsequently transferred to the call center in Mission, Texas. She has been


     COMPLAINT – CLASS/COLLECTIVE                           SCHROETER GOLDMARK & BENDER
                                                             500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 6                                                      Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 7 of 29




 1   employed as a CSR by Defendant from approximately November 2014 to the present.

 2   Plaintiff Chetwood signed a consent form to join this lawsuit, which is attached hereto as
 3
     Exhibit A.
 4
            28.     Plaintiff Sandra Castellon-Gonzalez is a resident of Wichita, Kansas and is
 5
     currently employed by Defendant as an hourly CSR at Defendant’s call center in Wichita,
 6
     Kansas. Plaintiff Castellon-Gonzalez signed a consent form to join this lawsuit, which is
 7

 8   attached hereto as Exhibit B.

 9          29.     Opt-In Plaintiff Auriel Calvert is a resident of Haysville, Kansas and is
10   currently employed by Defendant as an hourly CSR at Defendant’s call center in Wichita,
11
     Kansas. Opt-in Plaintiff Calvert signed a consent form to join this lawsuit, which is attached
12
     hereto as Exhibit C.
13
            30.     Defendant T-Mobile USA, Inc. is a foreign for-profit corporation,
14

15   headquartered in Bellevue Washington and formed in the State of Delaware. Defendant’s

16   principal mailing address is 12920 SE 38th St., C/O Julie Nelson, Sr. Paralegal, Bellevue,

17   Washington, 98006-1350. Defendant’s registered agent’s (Corporation Service Company)
18   address is 300 Deschutes Way SW, Ste. 304, Tumwater, Washington, 98501-0000.
19
            31.     Defendant is a wireless network operator whose majority shareholder is the
20
     German telecommunications company Deutsche Telekom.
21
                                     GENERAL ALLEGATIONS
22

23          32.     On August 15, 2018, Defendant announced that it ended “the hated phone

24   menu & the call center runaround” when it launched the “T-Mobile Team of Experts.”

25   “With a Team of Experts, when you call or message T-Mobile, you get a tight-knit team
26
     dedicated to you and others in your city. There are no robots or automated phone menus.


     COMPLAINT – CLASS/COLLECTIVE                        SCHROETER GOLDMARK & BENDER
                                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 7                                                   Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 8 of 29




 1   You now have your own entourage at T-Mobile dedicated to you and your happiness.” See,

 2   https://www.t-mobile.com/news/introducing-tex?icid=WMM_TMNG_18UCCARE_
 3
     6WK7TGOCFFJ14858 (last visited on 3/26/19).
 4
            33.     Although the “entourage at T-Mobile” referenced in the preceding paragraph
 5
     are the employees referred to herein as CSRs, Defendant’s call center operations long predate
 6
     this announcement. As stated above, Plaintiff began her employment with Defendant as a
 7

 8   CSR in 2014.

 9          34.     Defendant’s Customer Care division consists of dozens of call centers
10   throughout the United States where CSRs are employed to assist Defendant’s customers. In
11
     fact, in order for one of Defendant’s customers to reach a CSR, they must only “call 611
12
     from your T-Mobile phone or message from the T-Mobile App or iMessage using Apple
13
     Business Chat.” See, https://www.t-mobile.com/news/introducing-tex?icid=WMM_
14

15   TMNG_18UCCARE_6WK7TGOCFFJ14858 (last visited on 3/26/19).

16          35.     The locations of Defendant’s call centers in which CSRs are employed

17   include: Albuquerque, New Mexico; Augusta, Georgia; Colorado Springs, Colorado;
18   Meridian, Idaho; Nashville, Tennessee; Oakland, Maine; Richmond, Virginia; Springfield,
19
     Missouri; Wichita, Kansas; Mission, Texas; Birmingham, Alabama; Charleston, South
20
     Carolina; Tampa, Florida; and Chattanooga, Tennessee.
21
            36.     The job duties of CSRs are the same from call center to call center, as
22

23   evidenced by the identical job postings on Defendant’s website for each location.

24   Additionally, the required qualifications for the CSR jobs are identical at each call center

25   location. Exhibit D, Job Postings with Position Description.
26
            37.     Defendant compensated CSRs on a bi-weekly basis and paid them a base


     COMPLAINT – CLASS/COLLECTIVE                        SCHROETER GOLDMARK & BENDER
                                                         500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 8                                                  Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 9 of 29




 1   hourly rate, plus commissions and other incentives. Plaintiff Chetwood’s most recent hourly

 2   rate was $15.23 per hour.
 3
            38.     Defendant earns revenue and profits from the services of Plaintiffs and other
 4
     CSR employees. In fact, Defendant’s website boasts that “[w]ith a Team of Experts, Net
 5
     Promoter Score (NPS) – or likelihood to recommend – increased an unprecedented 56%,
 6
     putting T-Mobile on par with other brands famous for their customer care.” See https://
 7

 8   www.t-mobile.com/news/introducing-tex?icid=WMM_TMNG_18UCCARE

 9   6WK7TGOCFFJ14858 (last visited 3/26/19). “In Q2 of 2018 – even before Team of Experts
10   went live nationwide today – customer service costs for postpaid were the lowest in company
11
     history due to fewer calls per account and callbacks – making Team of Experts a win, not just
12
     for customers and employees, but for shareholders, too.” Id.
13
            39.     Defendant’s Employee Handbook claims it is “committed to providing a
14

15   competitive compensation program that will attract, retain, develop, and reward employees.

16   Total compensation includes base salary and may include short-term incentives, such as

17   bonus and sales commission, and long-term incentives such as restricted stock units. Certain
18   positions may be eligible for other types of pay to recognize different work conditions and
19
     requirements such as shift work. Premium and call-out pay is available to hourly employees
20
     who are scheduled to be available on-call outside the normal work schedule.”
21
            40.     Defendant’s Employee Handbook also states “[m]anagers are responsible for
22

23   reviewing and approving employee time entry data on a regular basis (for both non-exempt

24   and/or exempt direct reports) to identify any errors and to ensure they know the time worked

25   by direct reports.” “Managers must complete their review of time entries for all direct reports
26
     before the time entry deadline. Failure of managers to complete their review may result in


     COMPLAINT – CLASS/COLLECTIVE                         SCHROETER GOLDMARK & BENDER
                                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 9                                                   Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 10 of 29




 1   performance improvement action up to and including termination.”

 2          41.     Regarding overtime pay, the Employee Handbook provides that “[n]on-
 3
     exempt employees receive one-and-one-half times their regular hourly rate for all hours
 4
     worked over 40 hours per workweek unless otherwise required by law.”
 5
            42.     Despite Defendant’s promise to pay non-exempt employees, like CSRs, at
 6
     one-and-one-half times their regular hourly rate, Defendant failed to calculate the CSRs’
 7

 8   regular hourly rate correctly because they did not include commissions, bonuses, incentive

 9   pay, and other non-discretionary bonuses in the calculation of their regular hourly rate.
10          43.     Regarding overtime pay calculations, Defendant’s Employee Handbook
11
     makes no reference to including commissions, bonuses, incentive pay, and other non-
12
     discretionary bonuses in the calculation of overtime premiums.                     Instead, the Employee
13
     Handbook simply states: “[o]vertime pay for non-exempt employees is calculated based upon
14

15   the total hours worked per week, not based on the number of hours worked in any one day,

16   unless otherwise required by law.”

17          44.     According to the Employee Handbook, Defendant “expects all employees,
18   both exempt and non-exempt, to work extra hours when required by business needs.”
19
     However, “non-exempt employees must use good judgment in deciding whether to work
20
     overtime without prior management approval. A manager will review any unauthorized
21
     overtime work by a non-exempt employee to determine whether it was necessary.” “[T]he
22

23   employee may be counseled or subject to PIP, as TMUS deems appropriate, for working

24   overtime without prior authorization.” “If business operations will not be compromised,

25   management may reduce the scheduled hours of an employee to avoid the working of
26
     overtime, if permitted by applicable law.”


     COMPLAINT – CLASS/COLLECTIVE                          SCHROETER GOLDMARK & BENDER
                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 10                                                   Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 11 of 29




 1   Pre-Shift Off-the-Clock Work

 2           45.     Defendant records the hours worked by CSRs using a computerized
 3
     timekeeping system called Kronos.
 4
             46.     At the start of the shift, the CSRs must enter the building using their security
 5
     badge swipe. Next, they proceed to identify a work station for the shift. The CSRs do not
 6
     work at the same computer every shift.
 7

 8           47.     After locating a work station, the CSRs engage in seven (7) to thirteen (13)

 9   minutes of pre-shift off-the-clock work booting up their computers and logging into
10   Defendant’s time keeping system. This process can often take even longer, particularly, if
11
     the CSR experiences technical difficulties with the computer systems.
12
             48.     First, CSRs must turn on their computer and wait for Windows to load, then
13
     enter a username and password.           Once logged into Windows, the program Skype
14

15   automatically launches. CSRs must wait for Skype to load, then enter in another username

16   and password. After Skype has loaded, CSRs have the first opportunity to load and log into

17   the timekeeping system.
18           49.     As stated above, CSRs spend seven (7) to thirteen (13) minutes loading and
19
     logging into essential computer programs before they are able to log into the timekeeping
20
     system and begin getting compensated.          This process took even longer if the CSR
21
     experienced technical difficulties, which often required the CSR to perform one or more
22

23   restarts on the computer.

24   Mid-Shift (Lunch) Off-the-Clock Work

25           50.     Defendant provided CSRs with a one hour unpaid lunch during the standard
26
     eight (8) to ten (10) hour shifts.


     COMPLAINT – CLASS/COLLECTIVE                          SCHROETER GOLDMARK & BENDER
                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 11                                                   Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 12 of 29




 1           51.     At the start of their lunch period, CSRs must first log-out of Avaya to stop

 2   incoming calls. Next, they clock out of Kronos (the timekeeping system), then lock their
 3
     computers and begin their lunch.
 4
             52.     After twenty (20) minutes, CSRs are automatically logged out of the program
 5
     Samson, which is linked to the program Quickview. These two programs are used in
 6
     conjunction with one another to access the customer information CSRs needed to perform
 7

 8   their job duties.

 9           53.     When CSRs return from lunch to their workstations, they must first log back
10   into Windows with their username and password, then reboot Quickview and Samson, so that
11
     the two programs can link together. This process results in an additional three (3) to four (4)
12
     minutes of off-the-clock work.
13
             54.     After Quickview and Samson are properly reloaded and synced, the CSRs
14

15   clock back into Kronos and log back into Avaya to begin receiving calls, but not until after

16   undertaking three (3) to four (4) minutes of off-the-clock work at the end of every lunch.

17   The Time Spent Loading and Logging into Computer Programs is Compensable
18           55.     Throughout their employment with Defendant, Plaintiffs regularly worked
19
     off-the-clock as part of their jobs as CSRs.
20
             56.     Between the pre-shift start-up/log-in process and the lunch period log-in
21
     process, Defendant failed to pay Plaintiffs and other CSRs an amount equal to at least ten
22

23   (10) to seventeen (17) minutes of compensable time per shift. Additionally, Defendant failed

24   to compensate Plaintiffs and other CSRs for off-the-clock time spent performing other work

25   duties during their lunch breaks, including answering questions from supervisors and
26
     assisting other team members.


     COMPLAINT – CLASS/COLLECTIVE                         SCHROETER GOLDMARK & BENDER
                                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 12                                                  Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 13 of 29




 1          57.     At all relevant times, Defendant was able to track the amount of time that

 2   Plaintiffs and the putative Class spent in connection with the pre-shift and lunch break work
 3
     activities; however, Defendant failed to document, track, or pay Plaintiffs and other CSRs for
 4
     the work they performed in connection with each shift.
 5
            58.     Defendant knew or could have easily determined how long it took for the
 6
     Plaintiffs and the other CSRs to complete the pre-shift start-up/log-in process and the lunch
 7

 8   break work duties, and Defendant could have properly compensated Plaintiffs and other

 9   CSRs for the work that they performed, but did not.
10          59.     At all relevant times, Defendant was Plaintiffs’ “employer” and Defendant
11
     directed and directly benefited from the work performed by Plaintiffs and other CSRs during
12
     the pre-shift start-up/log-in process and in connection with the mid-shift off-the-clock work
13
     during their meal breaks.
14

15          60.     At all relevant times, Defendant controlled Plaintiffs’ and other CSRs’

16   schedules, duties, protocols, applications, assignments, and employment conditions.

17          61.     At all relevant times, Plaintiffs and all other CSRs were non-exempt hourly
18   employees, subject to the requirements of the FLSA.
19
            62.     At all relevant times, Defendant used their attendance and adherence policies
20
     against the CSRs in order to pressure them into performing off-the-clock work.
21
            63.     At all relevant times, Defendant’s policies and practices deprived Plaintiffs
22

23   and other CSRs of wages owed for off-the-clock work that Plaintiffs and other CSRs

24   performed. Because Plaintiffs and other CSRs typically worked 40 hours or more in a

25   workweek, Defendant’s policies and practices also deprived Plaintiffs and other CSRs of
26
     overtime pay at a rate of 1.5 times their regular rate of pay, as required under the FLSA.


     COMPLAINT – CLASS/COLLECTIVE                          SCHROETER GOLDMARK & BENDER
                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 13                                                   Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 14 of 29




 1          64.      Defendant knew or should have known that Plaintiffs and other CSRs’ time

 2   spent in connection with the off-the-clock activities set forth herein were compensable under
 3
     the FLSA and the KWPA.
 4
     Failure to Include Incentive Pay in Regular Rate Calculations
 5
            65.      Under the FLSA, the regular rate is the “keystone” to calculating the overtime
 6
     rate. Walling v. Youngerman-Reynolds Hardwood Co., 325 U.S. 419 (1945). It is “the hourly
 7

 8   rate actually paid the employee for the normal, nonovertime workweek for which he is

 9   employed.” 29 C.F.R. §778.108.
10          66.      No matter how an employee is paid—whether by the hour, by the piece, on a
11
     commission, or on a salary—the employee’s compensation must be converted to an
12
     equivalent hourly rate from which the overtime rate can be calculated. 29 C.F.R. §778.109.
13
     “The regular hourly rate of pay is determined by dividing the employee’s total remuneration
14

15   for employment (except statutory exclusions) in any workweek by the total number of hours

16   actually worked by the employee in that workweek for which such compensation was paid.”

17   Id.
18          67.      Defendant’s compensation scheme, which included an hourly rate, plus
19
     commissions and other incentive pay, did not fall within any of the statutory exclusions from
20
     the regular rate as provided in 29 U.S.C. §§ 207(e)(1)-(8).
21
            68.      An hourly plus commission-based employee’s regular rate of pay is computed
22

23   by reference to the number of hours the commission payment is intended to compensate. 29

24   C.F.R. §778.117.

25                This is true regardless of whether the commission is the sole source of
                  the employee’s compensation or is paid in addition to a guaranteed
26
                  salary or hourly rate, or on some other basis, and regardless of the


     COMPLAINT – CLASS/COLLECTIVE                          SCHROETER GOLDMARK & BENDER
                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 14                                                   Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 15 of 29




 1                method, frequency, or regularity of computing, allocating and paying
                  the commission. It does not matter whether the commission earnings
 2                are computed daily, weekly, biweekly, semimonthly, monthly, or at
                  some other interval. The fact that the commission is paid on a basis
 3
                  other than weekly, and that payment is delayed for a time past the
 4                employee's normal pay day or pay period, does not excuse the
                  employer from including this payment in the employee’s regular rate.
 5                Id.

 6
            69.      There is a statutory presumption that remuneration in any form must be
 7

 8   included in the regular rate calculation. The burden is on Defendant to establish that any

 9   payment should be excluded. Thus, determining the regular rate starts from the premise that
10   all payments made to Plaintiffs for work performed are included in the base calculation
11
     unless specifically excluded by statute.
12
            70.      Even “[w]hen the commission is paid on a weekly basis, it is added to the
13
     employee’s other earnings for that workweek (except overtime premiums and other payments
14

15   excluded as provided in section 7(e) of the Act), and the total is divided by the total number

16   of hours worked in the workweek to obtain the employee’s regular hourly rate for the

17   particular workweek. The employee must then be paid extra compensation at one-half of that
18   rate for each hour worked in excess of the applicable maximum hours standard.” 29 C.F.R.
19
     §778.118.
20
            71.      Once the total amount of an employee’s “regular” compensation is deduced,
21
     “the determination of the regular rate becomes a matter of mathematical computation.”
22

23   Walling v. Youngerman-Reynolds Hardwood Co., 325 U.S. 419, 425 (1945). The regular rate

24   must be expressed as an hourly rate because, although any method of compensating an

25   employee is permitted, the FLSA imposes its overtime requirements in terms of hourly
26
     wages. Thus, if necessary, an employer must convert an employee’s wages to rate per hour to


     COMPLAINT – CLASS/COLLECTIVE                        SCHROETER GOLDMARK & BENDER
                                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 15                                                  Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 16 of 29




 1   determine compliance with the statute.

 2           72.      Because Defendant’s compensation scheme failed to incorporate the regular
 3
     rate of pay, Defendant failed to properly compensate Plaintiffs and its other CSRs under the
 4
     FLSA.
 5
     Exemplary Pay Periods
 6
             73.      Defendant pays CSRs on a bi-weekly basis. An example of a particular pay
 7

 8   period where Defendant failed to pay Plaintiff Kristina Chetwood overtime for all hours

 9   worked in excess of 40 hours in a single week (as mandated by the FLSA and KWPA), was
10   during the pay period of November 6, 2016 to November 19, 2016:
11
                    Plaintiff Chetwood was paid for 73 hours of regular time and
12                   9.16 hours of overtime, meaning in one of the two weeks
                     Defendant documented her working well over 40 hours. See
13                   Exhibit E.
14                  With pre- and mid-shift time of approximately 10 to 17 minutes
15                   per shift, Plaintiff should have been paid an additional
                     approximately 50 to 85 minutes of overtime compensation for
16                   the particular workweek she worked over 40 hours.

17                  Defendant also did not include commissions or other incentives
                     earned during this pay period in the calculation of Plaintiff’s
18                   regular hourly rate, and instead, simply paid her 1.5 times her
19                   straight-time hourly rate for the overtime worked.

20           74.      As an example of one particular pay period where Defendant failed to pay

21   Opt-in Plaintiff Auriel Calvert overtime for hours worked in excess of 40 hours in a single
22   week (as mandated by the FLSA and KWPA), during the pay period of July 15, 2018 to July
23
     28, 2018:
24
         Plaintiff Redmond was paid for 80 hours of regular time over the two-
25        week pay period and 11.55 hours of overtime. See Exhibit F.
26


     COMPLAINT – CLASS/COLLECTIVE                         SCHROETER GOLDMARK & BENDER
                                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 16                                                  Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 17 of 29




 1       With pre- and mid-shift time of approximately 10 to 17 minutes per
          shift, Plaintiff should have been paid an additional approximately 50 to
 2        85 minutes of overtime compensation for both workweeks in this pay
          period.
 3

 4       Defendant also did not include commissions or other incentives earned
          during this pay period in the calculation of Plaintiff’s regular hourly
 5        rate, and instead, simply paid her 1.5 times her straight-time hourly rate
          for the overtime worked.
 6
            75.     As an example of one particular pay period where Defendant failed to pay
 7

 8   Plaintiff Sandra Castellon-Gonzalez overtime for hours worked in excess of 40 hours in a

 9   single week (as mandated by the FLSA and KWPA), during the pay period of September 10,
10   2017 to September 23, 2017:
11
         Plaintiff Castellon-Gonzalez was paid for 80.01 hours of regular time
12        and 17.07 hours of overtime. See Exhibit G.

13       With pre- and mid -shift time of approximately 10 to 17 minutes per
          shift, Plaintiff should have been paid an additional approximately 50 to
14        85 minutes of overtime compensation for each workweek during this
15        pay period.

16       Defendant also did not include commissions or other incentives earned
          during this pay period in the calculation of Plaintiff’s regular hourly
17        rate, and instead, simply paid her 1.5 times her straight-time hourly rate
          for the overtime worked
18

19                           COLLECTIVE ACTION ALLEGATIONS

20          76.     Plaintiffs bring this action pursuant to 29 U.S.C. § 216(b) of the FLSA on

21   their own behalf and on behalf of:
22                  All similarly situated current and former hourly customer service
23                  representatives who worked for Defendant at any call center in the
                    United States, at any time during the last three years.
24
     (hereinafter referred to as the “putative collective members”). Plaintiffs reserve the right to
25
     amend this definition as necessary.
26


     COMPLAINT – CLASS/COLLECTIVE                         SCHROETER GOLDMARK & BENDER
                                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 17                                                  Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 18 of 29




 1          77.     Plaintiffs’ FLSA claim should proceed as a collective action because Plaintiffs

 2   and putative collective members, having worked pursuant to common compensation policies
 3
     described herein, are “similarly situated” as that term is defined in 29 U.S.C. § 216(b) and the
 4
     associated decisional law.
 5
            78.      Plaintiffs and putative collective members are similarly situated because (a)
 6
     they have been or are employed in the same or similar positions; (b) they were or are subject
 7

 8   to the same unlawful practice, policy, or plan; and (c) their claims are based upon the same

 9   factual and legal theories.
10          79.     Additionally, the claim that Defendant failed to include commissions,
11
     incentives, and other remuneration paid in the overtime rate calculations of the putative
12
     collective members is a common policy.
13
            80.     The key legal issues are also the same for putative collective members, to wit:
14

15   whether the off-the-clock time they spend in connection with performing pre-shift and lunch

16   break activities is compensable under the FLSA. Also, whether Defendant failed to properly

17   calculate the overtime rate for the putative collective members.
18          81.     Plaintiffs estimate that the putative collective members, including both current
19
     and former employees over the relevant period, will include several hundred members. The
20
     precise number of putative collective members should be readily available from a review of
21
     Defendant’s personnel and payroll records.
22

23                     RULE 23 KANSAS CLASS ACTION ALLEGATIONS

24          82.     Plaintiffs bring this action pursuant to Fed R. Civ. P. 23(b)(2) and (b)(3) on

25   their own behalf and on behalf of:
26


     COMPLAINT – CLASS/COLLECTIVE                         SCHROETER GOLDMARK & BENDER
                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 18                                                   Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 19 of 29




 1                  All similarly situated current and former hourly customer service
                    representatives who worked for Defendant at any call center in Kansas
 2                  at any time during the last three years.
 3
     (hereinafter referred to as the “Rule 23 Kansas Class”). Plaintiffs reserve the right to amend
 4
     this definition as necessary.
 5
            83.     The members of the Rule 23 Kansas Class are so numerous that joinder of all
 6
     Rule 23 Kansas Class members in this case would be impractical. Plaintiffs reasonably
 7

 8   estimate there are hundreds of Rule 23 Kansas Class members. Rule 23 Kansas Class

 9   members should be easy to identify from Defendant’s computer systems and electronic
10   payroll and personnel records.
11
            84.     There is a well-defined community of interest among Rule 23 Kansas
12
     members and common questions of law and fact predominate in this action over any
13
     questions affecting individual members of the Rule 23 Kansas Class. These common legal
14

15   and factual questions, include, but are not limited to, the following:

16                  a.      Whether the pre-shift time that Rule 23 Kansas Class members
                            spend on start-up/log-in activities prior to “clocking in” for
17                          each shift is compensable time;
18                  b.      Whether the time that Rule 23 Kansas Class members spend on
19                          work activities during their lunch break, such as logging back
                            into computer systems and clocking in, is compensable time;
20                          and

21                  c.      Whether Defendant’s failure to pay the Rule 23 Kansas Class
                            members for this pre- and mid -shift time resulted in a violation
22                          of the overtime requirements established by the KWPA, K.S.A.
23                          § 44-313, et seq.

24          85.     Plaintiffs’ claims are typical of those of the Rule 23 Kansas Class in that they

25   and all other Rule 23 Kansas Class members suffered damages as a direct and proximate
26
     result of the Defendant’s common and systemic payroll policies and practices. Plaintiffs’


     COMPLAINT – CLASS/COLLECTIVE                          SCHROETER GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 19                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 20 of 29




 1   claims arise from the same pay policies, practices, promises, and course of conduct as all

 2   other Rule 23 Kansas Class members’ claims and their legal theories are based on the same
 3
     legal theories as all other Rule 23 Kansas Class members.
 4
               86.   Plaintiffs will fully and adequately protect the interests of the Rule 23 Kansas
 5
     Class and have retained counsel who are qualified and experienced in the prosecution of
 6
     nationwide wage and hour class actions. Neither Plaintiffs nor their counsel have interests
 7

 8   that are contrary to, or conflicting with, the interests of the Rule 23 Kansas Class.

 9             87.   A class action is superior to other available methods for the fair and efficient
10   adjudication of this controversy, because, inter alia, it is economically infeasible for Rule 23
11
     Kansas Class members to prosecute individual actions of their own given the relatively small
12
     amount of damages at stake for each individual along with the fear of reprisal by their
13
     employer. Prosecution of this case as a Rule 23 Class action will also eliminate the
14

15   possibility of duplicative lawsuits being filed in state and federal courts throughout the

16   nation.

17             88.   This case will be manageable as a Rule 23 Class action. Plaintiffs and their
18   counsel know of no unusual difficulties in this case and Defendant has advanced, networked
19
     computer and payroll systems that will allow the class, wage, and damages issues in this case
20
     to be resolved with relative ease.
21
               89.   Because the elements of Rule 23(b)(3) are satisfied in this case, class
22

23   certification is appropriate. See Shady Grove Orthopedic Assoc., P.A. v. Allstate Ins. Co.,

24   559 U.S. 393, 130 S. Ct. 1431, 1437 (2010) (“[b]y its terms [Rule 23] creates a categorical

25   rule entitling a plaintiff whose suit meets the specified criteria to pursue his claim as a class
26
     action”).


     COMPLAINT – CLASS/COLLECTIVE                          SCHROETER GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 20                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 21 of 29




 1          90.     Because Defendant acted and refused to act on grounds that apply generally to

 2   the Rule 23 Kansas Class and declaratory relief is appropriate in this case with respect to the
 3
     Rule 23 Kansas Class as a whole, class certification pursuant to Rule 23(b)(2) is also
 4
     appropriate.
 5
                    RULE 23 NATIONWIDE CLASS ACTION ALLEGATIONS
 6
            91.     Plaintiffs bring this action pursuant to Fed R. Civ. P. 23(b)(2) and (b)(3) on
 7

 8   their own behalf and on behalf of:

 9                  All similarly situated current and former hourly customer service
                    representatives who worked for Defendant at any call center in United
10                  States, at any time during the last three years.
11
     (hereinafter referred to as the “Rule 23 Nationwide Class”). Plaintiffs reserve the right to
12
     amend this definition as necessary.
13
            92.     The members of the Rule 23 Nationwide Class are so numerous that joinder of
14

15   all Rule 23 Nationwide Class members in this case would be impractical.                                     Plaintiffs

16   reasonably estimate there are hundreds of Rule 23 Nationwide Class members. Rule 23

17   Nationwide Class members should be easy to identify from Defendant’s computer systems
18   and electronic payroll and personnel records.
19
            93.     There is a well-defined community of interest among Rule 23 Nationwide
20
     members and common questions of law and fact predominate in this action over any
21
     questions affecting individual members of the Rule 23 Nationwide Class. These common
22

23   legal and factual questions, include, but are not limited to, the following:

24                  a.      Whether the pre-shift time that Rule 23 Nationwide Class
                            members spend on start-up/log-in activities prior to “clocking
25                          in” for each shift is compensable time;
26


     COMPLAINT – CLASS/COLLECTIVE                           SCHROETER GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 21                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 22 of 29




 1                   b.     Whether the time that Rule 23 Nationwide Class members
                            spend on work activities during their lunch break, such as
 2                          logging back into computer systems and clocking in, is
                            compensable time; and
 3

 4                   c.     Whether Defendant’s failure to pay the Rule 23 Nationwide
                            Class members for this pre- and mid-shift time at their agreed
 5                          upon rate constitutes a breach of contract.

 6             94.   Plaintiffs’ claims are typical of those of the Rule 23 Nationwide Class in that
 7
     they and all other Rule 23 Nationwide Class members suffered damages as a direct and
 8
     proximate result of the Defendant’s common and systemic payroll policies and practices.
 9
     Plaintiffs’ claims arise from the same pay policies, practices, promises, and course of conduct
10
     as all other Rule 23 Nationwide Class members’ claims and their legal theories are based on
11

12   the same legal theories as all other Rule 23 Nationwide Class members.

13             95.   Plaintiffs will fully and adequately protect the interests of the Rule 23
14   Nationwide Class and have retained counsel who are qualified and experienced in the
15
     prosecution of nationwide wage and hour class actions. Neither Plaintiffs nor their counsel
16
     have interests that are contrary to, or conflicting with, the interests of the Rule 23 Nationwide
17
     Class.
18

19             96.   A class action is superior to other available methods for the fair and efficient

20   adjudication of this controversy, because, inter alia, it is economically infeasible for Rule 23

21   Nationwide Class members to prosecute individual actions of their own given the relatively
22   small amount of damages at stake for each individual along with the fear of reprisal by their
23
     employer. Prosecution of this case as a Rule 23 Class action will also eliminate the
24
     possibility of duplicative lawsuits being filed in state and federal courts throughout the
25
     nation.
26


     COMPLAINT – CLASS/COLLECTIVE                          SCHROETER GOLDMARK & BENDER
                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 22                                                   Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 23 of 29




 1          97.     This case will be manageable as a Rule 23 Class action. Plaintiffs and their

 2   counsel know of no unusual difficulties in this case, and Defendant has advanced, networked
 3
     computer and payroll systems that will allow the class, wage, and damages issues in this case
 4
     to be resolved with relative ease.
 5
            98.     Because the elements of Rule 23(b)(3) are satisfied in this case, class
 6
     certification is appropriate. See Shady Grove Orthopedic Assoc., P.A. v. Allstate Ins. Co.,
 7

 8   559 U.S. 393, 130 S. Ct. 1431, 1437 (2010) (“[b]y its terms [Rule 23] creates a categorical

 9   rule entitling a plaintiff whose suit meets the specified criteria to pursue his claim as a class
10   action”).
11
            99.     Because Defendant acted and refused to act on grounds that apply generally to
12
     the Rule 23 Nationwide Class and declaratory relief is appropriate in this case with respect to
13
     the Rule 23 Nationwide Class as a whole, class certification pursuant to Rule 23(b)(2) is also
14

15   appropriate.

16                                              COUNT I
                          (Alleging Violations of the Fair Labor Standards Act,
17                                       29 U.S.C. § 201, et seq.)
18          100.    Plaintiffs re-allege and incorporate all previous paragraphs herein and further
19
     allege as follows.
20
            101.    At all times relevant to this action, Defendant was Plaintiffs’ employer under
21
     29 U.S.C. § 203(d) of the FLSA, subject to the provisions of 29 U.S.C. § 201, et seq.
22

23          102.    Defendant engaged in interstate commerce, or in the production of goods for

24   commerce, as defined by the FLSA.

25          103.    At all times relevant to this action, Plaintiffs were “employees” of Defendant
26
     within the meaning of 29 U.S.C. § 203(e)(1) of the FLSA.


     COMPLAINT – CLASS/COLLECTIVE                          SCHROETER GOLDMARK & BENDER
                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 23                                                   Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 24 of 29




 1          104.    Plaintiffs either (1) engaged in commerce; or (2) engaged in the production of

 2   goods for commerce; or (3) were employed in an enterprise engaged in commerce or in the
 3
     production of goods for commerce.
 4
            105.    At all times relevant to this action, Defendant “suffered or permitted” Plaintiffs
 5
     and all similarly situated current and former employees to work and thus “employed” them
 6
     within the meaning of 29 U.S.C. § 203(g) of the FLSA.
 7

 8          106.    At all times relevant to this action, Defendant required Plaintiffs and all

 9   similarly situated current and former Class members to perform at least seven (7) to thirteen
10   (13) minutes of pre-shift start-up/log-in activities per shift, but failed to pay these employees
11
     the federally mandated overtime compensation for all services performed.
12
            107.    At all times relevant to this action, Defendant failed to compensate Plaintiffs
13
     and all similarly situated current and former Class members for at least three (3) to four (4)
14

15   minutes of off-the-clock, unpaid work activities they performed during their lunch breaks.

16          108.    The off-the-clock work performed by Plaintiffs and all similarly situated Class

17   members every shift is an essential part of their jobs and these activities and the time
18   associated with these activities is not de minimis.
19
            109.    In workweeks where Plaintiffs and other Class members worked 40 hours or
20
     more, the uncompensated off-the-clock time should have been paid at the federally mandated
21
     rate of 150% of each employee’s regularly hourly wage. See 29 U.S.C. § 207.
22

23          110.    Defendant failed to properly calculate the regular hourly rate for Plaintiffs and

24   other Class members by not including non-discretionary bonuses and commissions in the

25   calculation of their overtime rates.
26
            111.    Defendant’s violations of the FLSA were knowing and willful. Defendant knew or


     COMPLAINT – CLASS/COLLECTIVE                          SCHROETER GOLDMARK & BENDER
                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 24                                                   Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 25 of 29




 1   could have easily determined how long it took for their CSRs to perform the off-the-clock pre-shift and lunch

 2   break activities, and Defendant could have properly compensated Plaintiffs and the Class for the work they

 3   performed, but did not.

 4           112.     The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation of

 5   the Act, an employee is entitled to his or her unpaid wages (and unpaid overtime if

 6   applicable) plus an additional equal amount in liquidated damages (double damages), plus
 7
     costs and reasonable attorneys’ fees.
 8
                                                    COUNT II
 9
           (Alleging Violations of the Kansas Wage Payment Act, K.S.A. § 44-313, et seq.)
10
             113.     Plaintiffs re-allege and incorporate all previous paragraphs herein.
11

12           114.     All members of the Rule 23 Kansas Class are entitled to “all wages due … on

13   regular pay days designated in advance by the employer.” K.S.A. § 44-314.

14           115.     Defendant failed to pay Plaintiffs and the Rule 23 Kansas Class all wages due
15
     because Defendant failed to account for the off-the-clock work discussed herein and also
16
     failed to pay them at the proper overtime rate.
17
             116.     For any member of the Rule 23 Kansas Class that has been discharged, quit,
18
     or resigned from employment with Defendant, those employees are entitled to receive all
19

20   earned wages not later than the next regular payday upon which he or she would have been

21   paid if still employed. K.S.A. § 44-315.
22           117.     Defendant failed to pay the Rule 23 Kansas Class members no longer
23
     employed with Defendant all earned wages not later than the next regular payday because
24
     they failed to include the off-the-clock work discussed herein in their pay and failed to
25
     properly calculate their overtime rate.
26


     COMPLAINT – CLASS/COLLECTIVE                                 SCHROETER GOLDMARK & BENDER
                                                                  500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 25                                                          Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 26 of 29




 1                                            COUNT III
                                   (Rule 23 Nationwide Class Action)
 2                                  Nationwide Breach of Contract
 3
            118.    Plaintiffs re-allege and incorporate all previous paragraphs herein and further
 4
     allege as follows.
 5
            119.    At all times relevant to this action, Defendant had a binding and valid contract
 6
     with Plaintiffs and every other Rule 23 Nationwide Class member to pay each employee for
 7

 8   each hour they worked at a pre-established (contractual) regularly hourly rate in consideration

 9   of the work duties Plaintiffs and the Rule 23 Nationwide Class members performed on
10   Defendant’s behalf.
11
            120.     Defendant’s contractual promises to pay Plaintiffs and each Rule 23
12
     Nationwide Class member’s applicable hourly rate is evidenced by, among other things each
13
     pay stub issued to Plaintiffs and the Rule 23 Nationwide Class members.
14

15          121.     Upon information and belief, each Rule 23 Nationwide Class member,

16   including Plaintiffs, has an hourly rate of between $14.00 and $19.00 per hour.

17          122.    Plaintiffs and every other Rule 23 Nationwide Class member accepted the
18   terms of Defendant’s contractual promises and performed under the contract by doing their
19
     jobs and carrying out the work they performed each shift including the unpaid, off-the-clock
20
     work that was required of them, accepted by Defendant, and that they performed, in
21
     connection with pre-shift and meal period activities, described herein.
22

23          123.    By not paying Plaintiffs and every other Rule 23 Nationwide Class member the

24   agreed upon hourly wage for the work they performed each shift in connection with the off-

25   the-clock work they performed, Defendant systematically breached its contracts with
26
     Plaintiffs and each member of the Rule 23 Nationwide Class.


     COMPLAINT – CLASS/COLLECTIVE                          SCHROETER GOLDMARK & BENDER
                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 26                                                   Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 27 of 29




 1          124.      Plaintiffs’ and the Rule 23 Nationwide Class members’ remedies under the

 2   FLSA are inadequate in this case to the extent Defendant paid them more than the federally
 3
     mandated minimum wage of $7.25 per hour but less than 40 hours per week (i.e., pure “gap
 4
     time” claims).
 5
            125.      As a direct and proximate result of Defendant’s contractual breaches, Plaintiffs
 6
     and every other member of the Rule 23 Nationwide Class have been damaged in an amount to
 7

 8   be determined at trial.

 9                                        RELIEF REQUESTED
10          WHEREFORE, Plaintiffs Kristina Chetwood and Sandra Castellon-Gonzalez request
11
     the following relief:
12
            a.        An Order certifying this case as a collective action in accordance with 29
13                    U.S.C. § 216(b) with respect to the FLSA claims set forth herein (Count I);
14          b.        An Order certifying this case as a class action (for the Rule 23 Kansas Class)
15                    pursuant to Rule 23(b)(2) and (b)(3) with respect to Plaintiffs’ Kansas state
                      law claims (Count II);
16
            c.        An Order certifying this case as a class action (for the Rule 23 Nationwide
17                    Class) pursuant to Rule 23(b)(2) and (b)(3) with respect to Plaintiffs’ breach
                      of contract claims (Count III);
18

19          d.        An Order compelling Defendant to disclose in computer format, or in print if
                      no computer readable format is available, the names and addresses of all
20                    FLSA putative collective members and Rule 23 Class members, and
                      permitting Plaintiffs to send notice of this action to all those similarly situated
21                    individuals, including the publishing of notice in a manner that is reasonably
                      calculated to apprise the class members of their rights by law to join and
22                    participate in this lawsuit;
23
            e.        An Order designating Plaintiffs as the representatives of the FLSA collective,
24                    the Rule 23 Kansas Class, and the Rule 23 Nationwide Class, and undersigned
                      counsel as Class counsel for the same;
25
            f.        An Order declaring Defendant violated the FLSA and the Department of
26
                      Labor’s attendant regulations as cited herein;


     COMPLAINT – CLASS/COLLECTIVE                            SCHROETER GOLDMARK & BENDER
                                                              500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 27                                                      Phone (206) 622-8000 ● Fax (206) 682-2305
        Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 28 of 29




 1
          g.     An Order declaring Defendant violated the KWPA by failing to properly pay
 2               the Rule 23 Kansas Class all wages earned and overtime premiums, as cited
                 herein;
 3

 4        h.     An Order declaring Defendant is in breach of a contract with Plaintiffs and the
                 Rule 23 Nationwide Class to pay them at a predetermined agreed upon rate for
 5               all hours worked;

 6        i.     An Order declaring Defendant’s violation of the FLSA was willful;
 7
          j.     A Judgment in favor of Plaintiffs and against Defendant and awarding
 8               Plaintiffs and the FLSA Collective, the Rule 23 Kansas Class, and the Rule 23
                 Nationwide Class the full amount of damages and liquidated damages
 9               available by law;
10        k.     An award of reasonable attorneys’ fees and costs incurred by Plaintiffs in filing
                 this action as provided by statute;
11

12        l.     An award of pre- and post-judgment interest to Plaintiffs on these damages;
                 and
13
          m.     An Order awarding such other and further relief as this Court deems
14               appropriate.
15
                                            JURY DEMAND
16
          Plaintiffs demand a jury trial.
17
               DATED this 28th day of March, 2019.
18

19                                              SCHROETER GOLDMARK & BENDER

20                                              s/ Adam J. Berger
                                                _______________________________
21                                              Adam J. Berger, WSBA #20714
                                                810 Third Avenue, Suite 500
22                                              Seattle, Washington 98104
23                                              Phone: (206) 622-8000
                                                berger@sgb-law.com
24

25

26


     COMPLAINT – CLASS/COLLECTIVE                      SCHROETER GOLDMARK & BENDER
                                                        500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 28                                                Phone (206) 622-8000 ● Fax (206) 682-2305
        Case 2:19-cv-00458-MAT Document 1 Filed 03/28/19 Page 29 of 29




 1                                     SOMMERS SCHWARTZ, P.C.

 2                                     s/ Kevin J. Stoops
                                       s/ Charles R. Ash, IV
 3
                                       _______________________________
 4                                     Kevin J. Stoops, Esq.
                                       (Pro Hac Vice application to be filed)
 5                                     Charles R. Ash IV, Esq.
                                       (Pro Hac Vice application to be filed)
 6                                     One Towne Square, Suite 1700
                                       Southfield, Michigan 48076
 7
                                       Phone: (248) 355-0300
 8                                     kstoops@sommerspc.com
                                       crash@sommerspc.com
 9
                                       Attorneys for Plaintiffs
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     COMPLAINT – CLASS/COLLECTIVE              SCHROETER GOLDMARK & BENDER
                                               500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ACTION - 29                                       Phone (206) 622-8000 ● Fax (206) 682-2305
